Citation Nr: 9910993	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-18 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1,285.60.

(The issues of entitlement to higher ratings for psychiatric 
disability, bronchitis and asthma, recurrent pharyngitis, 
tonsillitis and benign nodules of the throat, skin diseases, 
and tension headaches, and entitlement to service connection 
for heart disease and flu and viral syndromes are the 
subjects of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to April 
1984, and from December 1984 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the Committee 
on Waivers and Compromises (COWC) at the Regional Office 
(RO), Department of Veterans Affairs (VA), in Oakland, 
California.

The Board notes that the RO addressed the veteran's challenge 
to the validity of the debt in correspondence dated in 
October 1997, which included an audit of the account and 
notified the veteran that additional action was required to 
pursue an appeal as to this issue.  The record does not 
indicate the veteran has expressed a desire to appeal the 
issue of validity of the debt; therefore, this decision is 
limited to the issue of entitlement to waiver of recovery of 
overpayment.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In August 1997 the veteran was notified that his 
disability compensation award had been amended to reflect a 
reduction as a result of his dependent having received 
benefit payments under another VA program.

3.  In September 1997 the veteran was notified that an 
overpayment in the amount of $1,285.60 had been created.






4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in creating the overpayment.

5.  Recovery of the overpayment would not deprive the veteran 
or his family of basic necessities, or defeat the purpose for 
which benefits were intended.

6.  The veteran's fault in causing the overpayment was 
insignificant, and VA was at fault in creating the 
overpayment.

7.  Failure to make restitution would result in unfair gain 
to the veteran. 

8.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the benefits received.

9.  VA fault in the creation of the debt is outweighed by the 
unfair enrichment to the veteran which would result if the 
debt were waived. 


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits, in the calculated amount of $1,285.60, would not be 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.962, 1.965 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.





(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 C.F.R. § 1.965(a) (1998).

Factual Background

The record reflects that in August 1996 the veteran was 
notified, inter alia, that entitlement to Dependents' 
Education Assistance under 38 U.S.C.A. Chapter 35 (herein 
after Chapter 35) had been established.  It was noted that 
additional benefits for his child, D.Y.C., were scheduled to 
terminate on July 1, 1997, when he completed school.  The 
veteran was notified to inform VA immediately of any change 
in the status of his dependents, and provided information 
concerning Chapter 35 benefits including a copy of VA 
Pamphlet 22-73-3.

On September 6, 1996, D.Y.C. submitted an application for 
Chapter 35 benefits for enrollment in October 1996.  Also, on 
September 6, 1996, the veteran submitted a request for 
approval for D.Y.C. for school attendance from October 1996 
to April 1998.  

In October 1996 the RO notified the veteran that his 
disability compensation payments had been amended to include 
payments for D.Y.C. until May 1, 1998.  The veteran was 
notified that he was required to inform VA immediately of any 
change in the number or status of his dependents.

In April 1997 the veteran certified that D.Y.C. was attending 
Milpitas High School and was expected to graduate in April 
1998.

In June 1997 the RO notified the veteran that information had 
been received which showed his dependent child had been 
awarded Chapter 35 benefits effective from October 22, 1996.  
The RO proposed an adjustment to his monthly benefits 
payments effective from that date, and notified him that the 
action would result in an overpayment of benefits.  An August 
1997 letter notified him that the action had been completed.

VA Debt Management Center correspondence dated in September 
1997 notified the veteran that an overpayment in the amount 
of $1,285.60 had been created.  It was noted that as a result 
of a reduction in his compensation benefits he had been paid 
more than he was entitled to receive.

In his September 1997 request for waiver the veteran, in 
essence, argued that he was not at fault in the creation of 
the debt, and stated that he had completed all of the forms 
he believed were required of him.  He stated he believed VA 
was at fault in creating the overpayment because of a delay 
in communicating changes as to his disability compensation.

In a September 1997 financial status report the veteran noted 
he was married and had dependent children aged 13, 15, and 
19.  The veteran reported total monthly net income from his 
spouse of $2,042.15, and VA records show the veteran's total 
monthly VA benefits were $2,700.72, including Chapter 30 
education benefits.  The family's monthly net income was 
reported as $4,742.72, after adjustments for VA benefit 
payments.  The veteran reported total monthly expenses of 
$4,138.28, which included monthly expenses for food, $700, 
clothing, $150, entertainment, $100, car maintenance, $100, 
children's allowances/education, $200, and monthly 
installment debt payments of, $1,763.28.  The adjusted amount 
of monthly discretionary income was $604.44.

In March 1998 the COWC denied entitlement to waiver of 
recovery of overpayment.  It was noted that there was no 
finding of fraud, misrepresentation or bad faith.

In his March 1998 notice of disagreement the veteran stated 
that a review of his expenses revealed total monthly expenses 
of $4,738.13.  An itemized report of monthly expenses 
included food, $900, car maintenance, $150, children's 
allowances, $200, children's education, $50 and monthly 
installment debt payments of $1,998.13.  The veteran reported 
monthly discretionary income was $4.74.  The veteran noted 
that his monthly installment debt payments included expenses 
for gasoline and car parts.

VA correspondence dated in October 1998 to the veteran's 
congressional representative described the action which led 
to the overpayment, and noted that VA law prohibited payment 
for additional compensation for a dependent still in school 
and Chapter 35 benefits for the same period of enrollment.  
It was noted that the overpayment was being recouped at the 
rate of $107 per month.

In his June 1998 substantive appeal the veteran argued that 
there was little fault on his part, that VA was mainly at 
fault in the creation, or exacerbation, of the overpayment 
because of delay, that repayment would cause financial 
hardship, and that repayment would nullify the objective for 
which he received VA benefits.  He also claimed, in essence, 
that his vocational rehabilitation education benefits should 
not be considered income because it was not a reliable source 
of income as he would not receive additional payment until he 
returned to school in August.  He argued that his financial 
status reports did not accurately reflect unplanned 
expenditures, such as new tires, shoes and clothing for his 
son, and travel expenses for his parents because of a family 
emergency in the Philippines.

In a June 1998 financial status report the veteran listed 
total family monthly net income of $4,806.54, and monthly 
expenses of $4,805.17.  The veteran reported his monthly 
discretionary income was $1.37.  Itemized monthly expenses 
included food, $900, cigarettes/gum/candies, $100, gasoline, 
$260, car maintenance, $250, entertainment, $100, children's 
allowances, $300, education, $123 and monthly installment 
debt payments of $1,397.17.






Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302(West 1991).  
The Board concurs, however, before recovery of indebtedness 
can be waived, it must also be shown that it would be against 
the principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965.

Based on the evidence of record, the Board finds the 
overpayment was created when the RO learned D.Y.C. was 
receiving Chapter 35 benefits while the veteran was also 
receiving additional compensation for school attendance for 
him as a dependent.  Subsequently, the veteran claimed that 
he was not at fault in the creation of the overpayment 
because VA had not promptly adjusted his benefits when D.Y.C. 
was awarded Chapter 35 benefits.  

The Board notes VA law provides that benefits paid on behalf 
of a child shall be discontinued effective the day preceding 
the beginning date of educational assistance allowance.  
38 C.F.R. § 3.503(h) (1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that persons 
dealing with the Government are charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

The Board notes VA was at fault in not promptly amending the 
veteran's monthly disability payment when Chapter 35 benefits 
were awarded to D.Y.C.  However, the Board notes the veteran 
was also at fault to some degree because he should have know 
that the additional benefits he received on behalf of D.Y.C. 
required reduction upon award of Chapter 35 benefits.  
Therefore, the Board finds the veteran's fault in causing the 
overpayment was insignificant, and VA was at fault in 
creating the overpayment.

In addition, the Board finds that no undue hardship would 
result from collection of overpayment.  The record shows that 
the veteran's family income is significant and that his 
present monthly income is in excess of his reported monthly 
expenses.  The Board also notes that the veteran has provided 
no justification for the subsequently reported increases in 
many of his monthly expenses, such as food and automobile 
expenses, and that his itemized report of installment debt 
payments appear to be duplicative of his report of monthly 
expenses.  Therefore, the Board finds the veteran's claim of 
undue hardship is not persuasive.

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended.  The purpose 
of providing for the education expenses of D.Y.C. are not 
defeated by repayment of this overpayment because Chapter 35 
benefits were also received for this purpose.  The purpose of 
compensating the veteran for his occupational impairment is 
not defeated because the amount of debt created and the 
present monthly repayment amount being recouped is small 
compared to the veteran's VA benefits and his present 
financial position.  The objective is not nullified.

The Board finds waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran because 
he would be allowed to retain funds in excess of those to 
which he was legally entitled.  VA regulations clearly state 
that benefits paid on behalf of a child shall be discontinued 
effective the day preceding the beginning date of educational 
assistance allowance.  38 C.F.R. § 3.503(h).

The veteran does not allege that he relied upon the excess 
benefit payments to his detriment.  Therefore, the Board 
finds there is no indication that the reliance on the 
overpaid benefits resulted in the veteran's relinquishment of 
a valuable right or the incurrence of a legal obligation.  

Based upon all of the evidence of record, the Board finds the 
veteran's claim of undue financial hardship is not persuasive 
and that VA fault in the creation of the debt is outweighed 
by the unfair enrichment to the veteran which would result if 
the debt were waived.  The Board has determined, therefore, 
that recovery of the overpayment would not be against equity 
and good conscience, and waiver of recovery of the $1,285.60 
overpayment of disability compensation benefits is denied.


ORDER

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $1,285.60 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

